Exhibit 10.10

 

[g256201kji001.jpg]

 

EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION PLAN

 

City National Bank has an ongoing commitment to pay for performance, seeking to
provide eligible colleagues who make meaningful contributions to the Bank’s
success with opportunities to earn incentive pay.

 

PLAN DEFINITIONS

 

Annual Base Salary: the semi-monthly salary paid to the Participant in the last
pay period of the Plan Year just concluded, excluding any bonuses (including
those that may be paid under this Plan); commissions; overtime; automobile
allowances; medical and tax preparation reimbursements; or any similar
non-salary items, multiplied by 24.

 

Award: a cash distribution to a Participant in accordance with the provisions of
the Plan.

 

Bank: City National Bank.

 

Beneficiary or Designated Beneficiary: the person or persons designated to
receive the amount, if any, payable under the Plan upon the death of a
Participant.

 

Compensation Committee: the Compensation, Nominating & Governance Committee of
the Board of Directors of the Bank.

 

Corporation: City National Corporation, a Delaware corporation.

 

Executive Committee: Executive Committee of the Bank.

 

Executive Management: the officers of the Bank who are appointed as members of
the Executive Committee of the Bank by the Strategy and Planning Committee or
Chief Executive Officer of the Bank.

 

Human Resources: the Bank’s Human Resources Division.

 

Line Division: a division of the Bank with profit and loss responsibilities.

 

Net Operating Income: the amount by which in an accounting period operating
revenue exceeds operating expenses after income taxes.

 

Participant: a member of the Executive Committee of the Bank designated by the
Plan Administrator who meets the eligibility criteria of this Plan.

 

Plan: this Executive Management Incentive Plan as it may be amended,
administered or interpreted from time to time.

 

Plan Administrator: the Strategy and Planning Committee of the Bank.

 

Plan Year: the period from January 1 through December 31 of any year this Plan
is in effect.

 

Staff Division: a division of the Bank that is not a Line Division.

 

Strategy and Planning Committee: the officers of the Bank who are appointed as
members of the Strategy and Planning Committee of the Bank by the Board of
Directors of the Bank.

 

Target: that amount derived for each Participant by multiplying such
Participant’s Annual Base Salary by the  percentage amount of each Participant’s
Annual Base Salary to be used with regard to calculating Awards as recommended
by the Plan Administrator and approved by the Compensation Committee.

 

1

--------------------------------------------------------------------------------


 

ELIGIBILITY

 

Eligibility to participate in the Plan will be limited to individuals who meet
all of the following criteria:

 

·                  Be a member of the Executive Committee.

 

·                  Be performing at level “3” (meets expectations) or higher
throughout the Plan Year and not have been subject to written warning at any
time during the Plan Year.

 

·                  Not be participating in any other non-equity incentive
compensation plan of the Bank.

 

PLAN FUNDING

 

·                  Award Targets: Participants are assigned an Award Target as
recommended by Human Resources to the Plan Administrator and approved by the
Compensation Committee based on market considerations and the job position of
the Plan participant.  Award Targets are calculated as a percentage of base
salary.

 

·                  Financial Goals:  For each Plan Year, the Plan Administrator
will establish, and the Compensation Committee will approve, the financial goal
for Net Operating Income for the Corporation and each Line Division for that
Plan Year against which actual performance is to be measured to determine Awards
as described herein.

 

·                  Funding Components:  Funding for the Plan for each Plan Year
is based on the following:

 

Participants

 

Measures/Weighting

 

Funding Components

Line Division Participant

 

50% Corporation Performance

 

50% Participant’s Area of Responsibility

60% Corporation Performance

 

 

Corporation Performance*: Determined based on the Corporation’s performance
relative to the financial goal for the Corporation’s Net Operating Income in
accordance with the formula established annually by the Plan Administrator.

 

 

 

 

 

Staff Division Participant

 

40% Participant’s Area of Responsibility

 

Participant’s Area of Responsibility** is determined based on the performance of
each Participant’s area of responsibility:

 

Line*: Funding will be based on performance relative to the financial goal for
each Line Division’s Net Operating Income in accordance with the formula
established annually by the Plan Administrator.

 

Staff: Funding will be based on performance relative to achievement of key
division and/or individual performance goals established annually by the Plan
Administrator.

 

 

 

 

 

Strategy & Planning Committee Participants

 

100% Corporation Performance

 

*Funding levels with regard to NOI goals for the Corporation and the Line are
adjusted both upwards (for performance above goal, up to a maximum level of 150%
of target) and downwards (for performance below goal). Less than 85% threshold
performance results in zero funding.

 

** Incentives based on Participant’s Area of Responsibility will not fund
regardless of division results if overall Corporation Performance is less than
65% (except at the discretion of the Plan Administrator and the Compensation
Committee).

 

2

--------------------------------------------------------------------------------


 

Individual Performance Modifier — All Participants

 

 

 

All Participants

 

At the discretion of the Plan Administrator, incentives may be adjusted upward
or downward by as much as 20% based on qualitative and quantitative assessment
of individual performance. Criteria for consideration may include the Executive
Committee Performance Standards (Leadership Behaviors, Financial, Credit Risk
Review, Compliance and Internal Audit results).

 

·                  Discretionary Funding:   The Compensation Committee has
discretion in determining overall Plan funding.  Without limiting the generality
of the foregoing, the Plan Administrator, with the concurrence of the
Compensation Committee, has the right to adjust the financial goal and
performance results for Net Operating Income of the Corporation by that amount
they deem to have resulted from material, unusual, extraordinary, and/or
non-recurring events that are not directly the result of the actions by
Executive Management.

 

AWARD DETERMINATION

 

At the conclusion of each Plan Year, the Plan Administrator, in its sole
discretion, will recommend to the Compensation Committee, Awards to
Participants.  Consideration will be given to the Participant’s contribution to
meeting the overall goals of the Bank, the Participant’s performance of basic
job responsibilities and achievement of individual and/or division objectives.

 

Initially, the Plan Administrator will base its recommendations for Awards with
regard to the Plan Year just concluded as follows:

 

(1)          for each Participant of a Line Division, 50% of the amount of each
Participant’s Award will be determined based on the level of achievement of the
financial goal for Net Operating Income for the Corporation as applied to that
Participant’s Target;

 

(2)          for each Participant of a Line Division, 50% of his or her Award
will be determined based on the level of achievement of the financial goal for
Net Operating Income for that Participant’s Line Division as applied to that
Participant’s Target;

 

(3)          for each Participant of a Staff Division, 60% of the amount of each
Participant’s Award will be determined based on the level of achievement of the
financial goal for Net Operating Income for the Corporation as applied to that
Participant’s Target;

 

(4)          for each Participant of a Staff Division, 40% of his or her Award
will be determined based on the level of achievement of the key division and/or
individual performance goals established for such Participant by the Plan
Administrator, as evaluated by the Plan Administrator and as applied to such
Participant’s Target.

 

Overall Performance Rating:  The Plan Administrator will review the
Participant’s overall performance, quality of work performed during the Plan
Year and its overall satisfaction with the Participant’s accomplishments.  This
qualitative assessment may include such factors as an evaluation of the
Participants responses to opportunities presented, judgment exercised, ability
and willingness to work as part of a team and the possession of leadership and
management skills expected to be found at the executive level of management. 
Based upon such qualitative assessment, the Plan Administrator shall assign each
Participant a performance level rating between 5 (highest) and 2 (lowest).  The
Plan Administrator, in its sole discretion, will then make upward or downward
adjustments of up to 20%, or no adjustment, to the recommended Award.

 

3

--------------------------------------------------------------------------------


 

Compensation Committee Review and Approval:

 

(1)          Recommended Awards will be reviewed by the Compensation Committee,
who will, in its sole discretion, approve all Awards.  The Compensation
Committee has the unilateral right to modify or cancel any recommended Awards,
with no liability to the Bank, at any time prior to its final approval of
Awards.  The Compensation Committee reserves the right to modify Awards (up or
down) for Participants. A colleague’s actual Award may be more or less than his
or her Award Target depending upon the colleague’s individual performance, the
Corporation and division performance and such other factors as the Compensation
Committee in its sole discretion many deem appropriate.

 

(2)          Without limiting the generality of the foregoing, to cause the
Awards in any Plan Year made to Participants in Line Divisions to be equitable
with Awards to Participants in Staff Divisions, as determined by the Plan
Administrator and the Compensation Committee, in their sole discretion, the
Compensation Committee may modify the recommended Awards.

 

(3)          Only upon final approval of Awards by the Compensation Committee
shall all Awards become fully vested, and payable as provided in “No Right of
Employment.”

 

 

TIMING AND PAYMENT OF AWARDS

 

Awards, if any, will be calculated and paid to Participants no later than
March 15 following the close of the Plan Year ended on the preceding
December 31.

 

·                  Awards will be paid annually.

 

·                  Awards will be reduced by any legally required or voluntary
withholding.

 

·                  In order to receive an Award, a Participant must be employed
and actively providing services during the Plan Year and at the time of the
payment.

 

ADDITIONAL TERMS AND CONDITIONS

 

ADOPTION OF THE PLAN

 

This Plan is effective as of January 1, 2008. It is effective and continuous
until amended, modified, suspended or terminated.

 

ADMINISTRATION

 

The Plan will be administered by the Plan Administrator.  The Plan
Administrator, with the concurrence of the Compensation Committee, shall have
sole discretionary authority to interpret the terms of this Plan, to decide any
questions concerning eligibility, and to resolve any disputes that may arise
under or concerning the Plan or any Plan benefit.  Any disputes arising under or
relating in any way to this Plan shall be first submitted in writing to the Plan
Administrator. The decisions of the Plan Administrator (with the approval of the
Compensation Committee) shall be final.

 

4

--------------------------------------------------------------------------------


 

NO RIGHT OF EMPLOYMENT

 

This Plan shall not constitute a contract of employment between the Bank and any
person eligible for participation in the Plan.  Each Participant is an at-will
employee.  Nothing contained in this Plan (or any Award made pursuant to this
Plan) shall confer upon any eligible Participant any right to continue in the
employment of the Bank, or guarantee of payment of future incentives, or shall
interfere with, affect or restrict in any way, the rights of the Bank, which are
expressly reserved, to discharge any employee Participants, any time for any
reason whatsoever, with or without cause.

 

PARTIAL PERIOD PARTICIPATION

 

TRANSFER OR PROMOTION

 

If a Participant is transferred or promoted to a position not eligible for an
Award prior to the completion of a Plan Year, any Award shall be prorated for
the number of days the Participant participated in the Plan during the Plan
Year.

 

LEAVE OF ABSENCE

 

Unless otherwise required by law, if a Participant requests and is granted a
leave of absence for any reason during a Plan Year, the Plan Administrator, in
its sole discretion, with the concurrence of the Compensation Committee, may
make such Participant an Award, prorated for the number of days during the Plan
year that the Participant was not on an approved leave of absence.

 

NEW HIRES

 

Participants who were newly hired during the Plan Year may be eligible for an
Award and will have their earned incentive amount pro-rated based upon the time
worked during the Period.  Participants must meet all eligibility requirements
and be employed and actively providing services at the time of the payout.

 

TERMINATION OF EMPLOYMENT

 

DEATH OF PARTICIPANT

 

(1)          Participants are encouraged to file with the Bank a “Designation of
Beneficiary or Beneficiaries” on a form provided and maintained by Human
Resources.  The designation may be changed or revoked by the Participant at any
time, in writing delivered to Human Resources.  If the Participant is married
and designates a beneficiary other than a spouse, spousal consent is required. 
If no designation is filed with Human Resources, any Award will be paid to the
Participant’s estate.

 

(2)          If a Participant dies prior to the completion of a Plan Year, the
Participant’s participation in the Plan shall immediately cease.  The Bank will
pay to the designated beneficiary an Award prorated for the number of days the
Participant participated in the Plan.

 

(3)          If a Participant dies after the completion of a Plan Year, but
before payment of an Award for which the Participant was eligible, such  shall
be paid to the Participant’s beneficiary, or, if no beneficiary has been
designated, to the Participant’s estate.

 

(4)          If the Plan Administrator is in doubt as to who receives an Award,
the Bank may retain the Award, without liability for interest thereon, until the
Plan Administrator determines the rights thereto, or until the

 

5

--------------------------------------------------------------------------------


 

Bank pays such Award into a court of appropriate jurisdiction, which payment
shall be a complete discharge of the liability of the Bank therefore.

 

(5)          If a Participant dies having failed to designate a Beneficiary, or
if no designated Beneficiary survives the Participant as of the date of payment
of an Award, the Award shall be paid to the Participant’s estate.

 

TOTAL AND PERMANENT DISABILITY OF PARTICIPANT

 

If, prior to completion of a Plan Year, a Participant becomes totally and
permanently disabled, as defined in the City National Bank Long Term Disability
Plan, such Participant’s participation in the Plan shall immediately cease and
any Award shall be prorated for the number of days the Participant participated
in the Plan during the Plan Year.

 

INVOLUNTARY TERMINATION DUE TO JOB ELIMINATION OR STAFF REDUCTION.

 

If a Participant is involuntarily terminated because of job elimination or staff
reduction during the course of a Plan Year, the Plan Administrator, in its sole
discretion, with the concurrence of the Compensation Committee, may elect to
prorate any Award for the number of days the Participant participated in the
Plan during the Plan Year.

 

OTHER INVOLUNTARY TERMINATION OF EMPLOYMENT.

 

If the employment of a Participant is involuntarily terminated for any reason
other than those described above the Participant shall forfeit all rights to any
Award.

 

VOLUNTARY TERMINATION OF EMPLOYMENT.

 

If a Participant voluntarily terminates employment, such Participant shall
forfeit all rights to any Award.  However, the Plan Administrator, in its sole
discretion, with the concurrence of the Compensation Committee, may elect to
grant all or any portion of such Award to the terminating Participant.

 

Amendment, Modification, Suspension, Reinstatement, Termination of Plan

 

The Plan may be amended, modified, suspended, reinstated, or terminated by the
Compensation Committee in its sole discretion without prior notice to the
Participant.

 

MISCELLANEOUS

 

No Award shall be deemed salary or compensation for the purpose of computing
benefits under any employee benefit Plan or other arrangement of the Bank,
unless the Plan Administrator, in its sole discretion, shall determine
otherwise.

 

The Human Resources Department shall make available copies of the Plan and all
amendments and any administrative rules or procedures to all Participants at
reasonable times upon request.

 

The Plan and the payment of Awards shall be subject to all applicable federal
and state laws, rules, and regulations, including the withholding of any
federal, state, local or foreign taxes and to such approvals by any government
or regulatory agency as may be required.  The terms of the Plan shall be binding
upon the Bank and its successors and assigns.

 

6

--------------------------------------------------------------------------------